         Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 1 of 13




                Jacksonville-North Pulaski School District

                          2021 Preliminary Master Plan
                               TAB 6 – Narrative


The creation of the Jacksonville-North Pulaski School District (JNPSD) from the existing Pulaski
County Special School District (PCSSD) is a first for the state of Arkansas. Having its own
school district has been a 30-year effort for the Jacksonville-North Pulaski community.

The JNPSD school board and community acknowledge a variety of challenges will impact
JNPSD’s ability to provide and maintain school facilities in line with its mission to ensure all
students have access to high-quality education in facilities that are safe, secure, functionally
efficient and comfortable.

The situation in JNPSD is one where:

   •   Many of the academic facilities are at or past their expected life.
   •   Funding for renovations and new construction is required to meet the needs of students
       and staff. To support meeting this need, the community passed a 7.6 mill increase in
       debt service in February 2016 and a millage extension in May 2019.
   •   Fiscal constraints on the maintenance and operation budget will be a challenge for
       JNPSD to reach the desired standard of operational excellence.
   •   Although the District was co-administered by the Pulaski County Special School District
       (PCSSD) until July 1, 2016, the JNPSD completed a 2016 Master Plan and submitted six
       Academic Facilities Partnership Program project applications for the 2017-2019 project
       funding cycle.
   •   JNPSD is non-unitary in the area of facilities in its desegregation obligations. Plan 2000
       requires the District to prepare a plan to improve facilities so that they are “clean, safe,
       attractive, and equal.” The District’s 2016 Master Plan, 2017 Preliminary Master Plan,
       2018 Master Plan, and 2020 Master Plan form the basis for JNPSD’s efforts to address
       its desegregation facilities obligations.
           o Judge Price Marshall approved the JNPSD’s 2016 Master Plan. However, he
               instructed the District to submit additional plans by December 31, 2016, to
               address replacement of the other four existing elementary schools in the District
               that the 2016 Master Plan did not replace. The 2017 Preliminary Master Plan
               was the JNPSD’s response to Judge Marshall’s directive. The 2018 Master Plan
               furthered the District’s actions to satisfy Plan 2000 and gain unitary status in the
               area of facilities.
           o In a five-day trial in February 2018, the District requested the Federal Court to
               declare its facilities unitary. Judge Marshall issued an order on September 25,
               2018, that approved the JNPSD 2018 Master Plan with four modifications. Judge




                                                                               Exhibit A
      Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 2 of 13

                JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
               2021 PRELIMINARY MASTER PLAN – TAB 6 NARRATIVE
           Marshall’s order indicated that with execution of the 2018 Master Plan, as
           modified, the JNPSD should be unitary in the area of facilities by approximately
           2026.
       o The 2020 Master Plan contains the modifications directed by Judge Marshall in
           his September 25, 2018, directive.
•   This 2021 Preliminary Master Plan provides an update on the district’s execution of the
    2020 Master Plan in the ongoing efforts to obtain unitary status in the area of facilities.

•   It should be noted that state financial participation under the Academic
    Facilities Partnership Program is a required funding component for the
    District to meet its desegregation obligations.




                                                                                                  2
         Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 3 of 13

                   JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
                  2021 PRELIMINARY MASTER PLAN – TAB 6 NARRATIVE
Needs

Growth (Enrollment) –

2016 Master Plan - The JNPSD believed that the Division of Public School Academic Facilities
and Transportation (Division) enrollment projections made with the Cohort-Survival method
using data when the District’s schools were part of the PCSSD did not provide a true
enrollment projection. Instead a better estimation of ten-year enrollment projections was to
multiply the actual 2014-2015 enrollments for each grade by 115%.

JNPSD considered a 15% increase in student enrollment over the next ten years a
conservative estimate for three primary reasons. There is a tremendous amount of
community support for the new school district. The vote to form a new district passed with
over a 90% approval rate, and the District’s patrons passed a 7.6 millage increase in February
2016 and a millage extension in May 2019. Secondly, since the District replaced the existing
high school with a 21st century high school, it is anticipated the decline in high school student
enrollment will stop. As more families choose to live in Jacksonville, that trend will likely be
reversed and the District will begin to see an increase in the number of students it serves.
Thirdly, the District predicts that future enrollments will “mirror” the enrollments of the
neighboring districts along the US 67/167 corridor. Along that corridor, 15% is the most
conservative percentage of growth. The district comparisons of enrollment data showed that
the neighboring school districts of Cabot (26%), Mayflower (31%), Vilonia (20%), and Beebe
(15%) had all experienced steady growth during the last decade.

2018 Master Plan - Actual ten-day enrollment at the beginning of the 2017-2018 school year of
745 students at the Jacksonville Middle School (grades 6 through 8) exceeded the ten-year
projected enrollment using the 115% process described in the preceding paragraphs. For the
2018 Master Plan, the District adjusted the enrollment projections for students in grades 6
through 8.

2020 Master Plan – Discussed the elementary school enrollment projections in Tab 4.

2021 Preliminary Master Plan – No changes in the district’s enrollment projections. Please
refer to Tab 4 of the 2020 Master Plan.




                                                                                                3
         Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 4 of 13

                  JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
                 2021 PRELIMINARY MASTER PLAN – TAB 6 NARRATIVE
Warm, Safe, and Dry –


The Rules Governing the Facilities Master Plan require the narrative to address all academic
facilities in the district with building values equal to or less than 0%. The following JNPSD
academic facilities have building values at zero or close to zero. Notes are included detailing
the District’s plan for the buildings.



    School        Building     Date     Area    Building                      Notes
                               Built    (SF)     Value
Bayou Meto ES   Main           1967    31,567     -8%    District will replace in 2021-2023
                Building                                 Partnership Program with new school to
                                                         open in August 2025. Project #2223-
                                                         6004-002.
Warren Dupree   Main           1957    33,865    -28%    District will replace in 2019-2021
ES              Building                                 Partnership Program with new school to
                                                         open in August 2021. Construction is
                                                         ongoing.
                                                         Project #2021-6004-001.
Homer Adkins    Media, Café    1962    9,696     -18%    District plans to continue to use with
Pre-School      & 400 Bldg.                              renovations and repairs as required.
Homer Adkins    200 Bldg.     1962     4,248     -18%    District plans to continue to use with
Pre-School                                               renovations and repairs as required.
Homer Adkins    300 Bldg.     1962     4,288     -18%    District plans to continue to use with
Pre-School                                               renovations and repairs as required.
Homer Adkins    100 Bldg.     1962     3,928     -18%    District plans to continue to use with
Pre-School                                               renovations and repairs as required.
Homer Adkins    Administra-   1962     3,092      -1%    District plans to continue to use with
Pre-School      tive                                     renovations and repairs as required.




                                                                                                  4
         Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 5 of 13

                   JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
                  2021 PRELIMINARY MASTER PLAN – TAB 6 NARRATIVE
2016 Master Plan and 2017-2019 Academic Facilities Partnership Program

The Jacksonville-North Pulaski School District’s 2016 Master Plan outlined the following
strategy to address its facility needs of growth, suitability, and warm, safe, and dry space
replacement. The objective of this strategy is to provide the best learning environment
possible for all of the District’s students.

   •   The District closed the Tolleson and Arnold Drive elementary schools and consolidated
       the students from those schools into a new elementary school (#1718-6004-002). The
       Bobby G. Lester Elementary School opened in August 2018.

   •   North Pulaski High School and Jacksonville High School students consolidated on the
       existing Jacksonville High School campus during the 2016-2017 school year. The former
       North Pulaski High School building was converted to a middle school making it possible
       to close the previous Jacksonville Middle School.

   •   The District constructed a new high school (#1718-6004-001) on the site of the old
       Jacksonville Middle School. The new Jacksonville High School opened in August 2019
       with construction ongoing for the gymnasium and performing arts center. All facility
       components were completed during the 2019-2020 school year.

   •   Plans for the Bayou Meto (#1718-6004-003), Dupree (#1718-6004-004), Pinewood
       (#1718-6004-005), and Taylor (#1718-6004-006) Elementary Schools were to
       construct new multi-purpose facilities for physical education and fine arts. The Taylor
       Elementary School and Bayou Meto Elementary School projects were completed in
       March 2018. The Dupree Elementary School and Pinewood Elementary School projects
       were rescinded because of accelerated planned timelines to replace those two schools.




                                                                                               5
            Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 6 of 13

                    JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
                   2021 PRELIMINARY MASTER PLAN – TAB 6 NARRATIVE
The Division approved and funded all six of the JNPSD project applications on April 27, 2017.

The following table summarizes the District’s 2016 Master Plan and 2017-2019 Academic
Facilities Partnership Program projects.

    School            Project       Partnership         State Financial            Notes
                                  Program Project        Participation
                                         #
Jacksonville HS   New HS          1718-6004-001     $ 20,216,672.75       Opened in August 2019.
                                                                          Completed April 2020.
Arnold ES and     New Bobby G.    1718-6004-002     $ 6,541,590.87        Completed August 2018.
Tolleson ES       Lester ES
Bayou Meto ES     Multi-purpose   1718-6004-003     $       738,884.33    Completed March 2018.
                  addition
Dupree ES         Multi-purpose   1718-6004-004            District       School to be replaced by
                  addition                                Rescinded       August 2021 (#2021-6004-
                                                                          001).
Pinewood ES       Multi-purpose   1718-6004-005            District       School to be replaced by
                  addition and                            Rescinded       August 2021 (#2021-6004-
                  conversion                                              001).
Taylor ES         Multi-purpose   1718-6004-006     $       738,757.39    Completed March 2018.
                  addition




                                                                                                     6
         Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 7 of 13

                  JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
                 2021 PRELIMINARY MASTER PLAN – TAB 6 NARRATIVE


2017 Preliminary Master Plan

The 2017 Preliminary Master Plan contained a review and analysis of the replacement
schedule for the remaining elementary schools in the Division.

Using a subjective overall assessment of the year built, facility condition index (FCI), campus
value, and classroom size, the District believed that the next elementary school to be replaced
should be the Warren Dupree Elementary School. Since the Pinewood Elementary School is
located just two miles from Dupree, a prudent investment to affect the most students would
be to replace the Dupree and Pinewood schools with one new elementary school in the vicinity
of those schools. (Bayou Meto Elementary School is located 8.7 miles north of Dupree, while
Murrell Taylor Elementary School is located 4.4 miles south of Dupree). A new centrally
located elementary school to replace the Dupree and Pinewood Elementary Schools was
included in the 2017 Preliminary Master Plan as Partnership Program project #2122-6004-001.
It was anticipated that this school would be available in August 2022.

Not counting the new Lester Elementary School that replaced Arnold and Tolleson Elementary
Schools (#1718-6004-002), the four remaining existing elementary schools had black student
enrollments of 938 students on October 5, 2016. The new school to replace Dupree and
Pinewood Elementary Schools would contain 504 of those black students, 53.7% of the black
students in the four remaining existing elementary schools. The two replacement schools for
the existing Arnold, Tolleson, Dupree, and Pinewood Elementary Schools would affect 62.4%
(721 of 1,155) black elementary students in the District enrolled on October 5, 2016.

JNPSD decided to not construct the multi-purpose facilities approved in Partnership Program
projects #1718-6004-004 (Dupree) and #1718-6004-005 (Pinewood). The District believed it
would not be a prudent use of District or state resources to construct new multi-purpose
facilities in 2018 that would no longer be used by the District with the construction of a new
elementary school in the near future to replace Pinewood and Dupree Elementary Schools.

Construction of a new centrally located elementary school to replace the Warren Dupree and
Pinewood Elementary Schools would leave two remaining existing schools – Bayou Meto
Elementary School in the northern area of the District and the Murrell Taylor Elementary
School in the southern area of the District. On October 5, 2016, Bayou Meto had a
predominantly non-black enrollment (78.4%), while Taylor had a predominantly black
enrollment (70.0%). It should be noted that in the desegregation case, Bayou Meto
Elementary was considered an isolated school and not bound by many of the requirements of
PCSSD’s desegregation obligations.

The composite campus values for the two schools indicated the following. The Bayou Meto
campus value of 11.85% will reach 0% value in six years – 2022. The Taylor campus value of
33.43% will reach 0% value in 17 years – 2033. The JNPSD included in the 2017 Preliminary
Master Plan two new school projects to replace the Taylor Elementary School (#3435-6004-


                                                                                              7
         Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 8 of 13

                   JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
                  2021 PRELIMINARY MASTER PLAN – TAB 6 NARRATIVE
001) and Bayou Meto School (#3435-6004-002) in the 2033-2035 project funding cycle. The
District would apply for Partnership Program funding for these two schools in Year Two of the
2033-2035 biennium. It was anticipated that these new schools would be completed by
August 2035. The timeline for replacement of these two schools was based on a financial
analysis on the availability of additional bonding capacity.

2018 Master Plan and 2019-2021 Academic Facilities Partnership Program

Middle School –

The District’s 2017 Preliminary Master Plan indicated that the District’s construction manager
would perform a condition assessment of the Jacksonville Middle School to determine if the
prudent course of action was to renovate or replace the 1975 facility. The school was
previously the North Pulaski High School when part of the Pulaski County Special School
District. The school was hit by a tornado in 2011, and the auditorium was replaced in 2012 as
a result of that storm.

A team of engineers, architects, and construction managers performed condition assessments
in August 2017. Those assessments and resulting reports indicated numerous facility issues at
the school. Among the problems noted were the following: many portions of the roof decking
were rusted out making walking on the roof dangerous, original electrical system components
with non-availability of replacement parts, original HVAC equipment with high maintenance
requirements, foundation issues evidenced by settlement of portions of the building slab, and
egress issues for some classrooms. The reports indicate that major replacements are needed
of the roofing, structural components, HVAC, and electrical systems. Based on the
assessments, the construction manager estimated costs of $18.8 million to renovate the
school.

To estimate new middle school costs, the District assumed that a replacement middle school
should be built in phases, similar to the process planned for Jacksonville High School. Phase I
enrollment was assumed to be 850 students, and Phase II enrollment was assumed to be
1,050 students. The POR requirements for a new middle school Phase I for 850 students was
105,859 square feet. A new middle school was estimated to cost about $21.2 million at about
$200 per square feet.

The District estimated a Facility Condition Index (FCI) of the existing middle school by dividing
the estimated renovation costs of $18.8 million by the replacement cost of $21.2 million. The
computed FCI of 0.887 was well above the state recommended guideline of 0.65 for
replacement versus renovation. The FCI of 0.887 indicated that it was not prudent to expend
additional funds on the Middle School for renovations or major repairs, since it is more prudent
to replace with a new middle school.




                                                                                                8
         Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 9 of 13

                  JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
                 2021 PRELIMINARY MASTER PLAN – TAB 6 NARRATIVE
The District applied for a new Middle School in the 2018 Master Plan as Partnership Program
project #1920-6004-002. It was anticipated that the new middle school would open by
August 2021.

New Elementary School to Replace Pinewood ES and Dupree ES –

The plans for the next new elementary school to replace the Pinewood Elementary School and
the Dupree Elementary School were discussed in the 2017 Preliminary Master Plan. The
District reviewed financing options with the fiscal agent, the need to replace the Pinewood and
Dupree schools as soon as possible, and the four year completion requirement of the
Partnership Program rules. Based on this review, the District advanced the next new
elementary school one year to Year Two of the 2019-2021 project funding cycle from Year
One of the 2021-2023 project funding cycle. The revised project has Partnership Program
project #2021-6004-001. It was anticipated that the new elementary school would open by
August 2021.

2020 Master Plan and 2021-2023 Academic Facilities Partnership Program

In a five-day trial in February 2018, the District requested the Federal Court to declare its
facilities unitary. Judge Marshall issued an order on September 25, 2018, that approved the
JNPSD 2018 Master Plan with four modifications listed below in verbatim from the Judge’s
order.

   •   The replacement elementary schools will be completed as quickly as possible;
   •   JNPSD will apply for state funding through the partnership program, or the then-
       existing equivalent program, no later than year one of the 2023-2025 project funding
       cycle for support of the Taylor elementary and Bayou Meto elementary replacement
       projects;
   •   Taylor and Bayou Meto will be replaced before any phase-II expansion projects at the
       high school or the middle school, unless the replacements can be done at the same
       time as one or both of the expansions without hindering completion of the new
       elementary schools; and
   •   All new elementary facilities will be equal to the new elementary school that opened in
       August 2018.

The following statements are also verbatim excerpts from Judge Marshall’s order.

   •   To state a fiscally obvious but nonetheless important point, like districts across
       Arkansas, JNPSD will require continued substantial support from the State
       through partnership funding (or some substantially similar program) to meet
       its facilities needs.
   •   JNPSD’s plan is extraordinary. Within approximately a dozen years of its creation, the
       District will have built a new high school, a new middle school, and four new
       elementary schools… Continued partnership funding, or some equivalent state


                                                                                                 9
        Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 10 of 13

                  JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
                 2021 PRELIMINARY MASTER PLAN – TAB 6 NARRATIVE
       assistance, is essential for JNPSD to meet its desegregation obligations
       through this solid and reasonable facilities plan. Both horses are necessary
       to pull this wagon home.
   •   If JNPSD implements and completes its 2018 master facilities plan, as modified, it will
       be unitary in facilities in approximately 2026. The Court looks forward to that day.

The following four projects remained in the Jacksonville-North Pulaski School District 2020
Master Plan which was revised per Judge Marshall’s directives.

New Taylor Elementary School and New Bayou Meto Elementary School

Per Judge Marshall’s directive, JNPSD will seek Academic Facilities Partnership Program funds
for Year Two of the 2021-2023 project funding cycle for two new elementary schools to
replace Murrell Taylor Elementary School (#2223-6004-001) and replace Bayou Meto
Elementary School (#2223-6004-002). Planned completion dates for the replacement schools
for Taylor ES and Bayou Meto ES are August 2024 and August 2025, respectively. The JNPSD
patrons approved a millage extension, without a millage increase, in a May 2019 election.

New Middle School, Phase II - The proposed new Jacksonville Middle School (#1920-6004-
002) is Phase I of a two-phase project. Phase I includes classroom spaces for 850 students in
grades 6 through 8 representing approximately a five year projection of enrollment growth.
The school will include single-purpose spaces for student dining, media center, special
education, and physical education for the projected ten year enrollment growth of 1,050
students. Similar to the Jacksonville High School, this phased approach is an excellent process
to ensure the prudent use of both District and state funds.

Phase II will be an additional classroom wing of about 14,000 square feet. JNPSD will apply
for Partnership Program funds for Phase II as enrollments continue to grow and classroom
space needs will exceed the Phase I classroom capacity. It is assumed that the District will
apply for Partnership Program state financial participation in the 2029-2031 project funding
cycle with Partnership Program project #2930-6004-003.

Jacksonville High School, Phase II - The new Jacksonville High School (#1718-6004-001) is
Phase I of a two-phase project and was opened in August 2019. Phase I includes classroom
spaces for 1,400 students in grades 9 through 12 representing approximately a five year
projection of enrollment growth. The school includes single-purpose spaces for student
dining, media center, performing arts, and physical education for the projected ten year
enrollment growth of 1,693 students. Both the Division and the JNPSD believe that this
phased approach was the most prudent use of both District and state funds, since it would not
be prudent to build excess classrooms that would not be used until later years in the ten year
projection.

Phase II will be an additional classroom wing of about 47,000 square feet. JNPSD will apply
for Partnership Program funds for Phase II as enrollments continue to grow and classroom


                                                                                                 10
        Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 11 of 13

                  JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
                 2021 PRELIMINARY MASTER PLAN – TAB 6 NARRATIVE
space needs will exceed the Phase I classroom capacity. It is assumed that the District will
apply for Partnership Program state financial participation in the 2029-2031 project funding
cycle with Partnership Program project #3031-6004-002.

2021 Preliminary Master Plan

Per Judge Marshall’s September 2018 directive, JNPSD applied for Academic Facilities
Partnership Program funds for Year Two of the 2021-2023 project funding cycle for two new
elementary schools to replace Murrell Taylor Elementary School (#2223-6004-001) and replace
Bayou Meto Elementary School (#2223-6004-002). Both projects would replace the existing
schools as well as 9,000 square foot (SF) multi-purpose buildings built in 2018. The multi-
purpose buildings are pre-engineered metal buildings and were constructed with an assumed
25 year life in accordance with the original 2016 Master Plan. As Year Two projects,
Partnership Program funding, if any, should be known around May 1, 2022. The estimated
Academic Facilities Wealth Index for JNPSD for the 2021-2023 project funding cycle is 0.56662
(state funding percentage of 43.338%). Per Partnership Program Rules, the Division financial
participation is limited to a new school cost factor of $200 per SF. Details on the two
proposed schools follows.
        - Taylor Elementary School (Main building constructed in 1981). The new school is
           planned for 570 students, and the Program of Requirements (POR) size is about
           72,000 SF with an estimated cost of about $16,000,000. Based on the estimated
           2021-2023 wealth index and cost factor, the anticipated state financial participation
           would be about $6,240,672.
        - Bayou Meto Elementary School (Main building constructed in 1967). The new school
           is planned for 500 students, and the POR size is about 65,000 SF with an estimated
           cost of about $14,500,000. Based on the estimated 2021-2023 wealth index and
           cost factor, the anticipated state financial participation would be about $5,633,940.

The following paragraphs provide the history and status of those two project applications.
   • The District submitted project applications to the Division on September 6, 2019.
   • Following a Division and District Review Conference, the Division issued a Preliminary
       Determination on October 24, 2019.
           o Taylor Elementary School. The Division did not agree with replacement of the
               1981 school, but did agree to 18,236 SF of suitability need based on projected
               enrollment. Estimated state funding was $1,385,017.
           o Bayou Meto Elementary School. The Division agreed with replacement of the
               1957 main building, but did not agree with replacement of the 9,000 SF 2018
               multi-purpose building. The Division approved 54,893 SF with estimated state
               funding of $4,163,167.
   • Following the Division’s Preliminary Determination, the District had several meetings
       and conversations with the Division. In summary, the significantly reduced estimated
       state financial participation would not allow the District to satisfy its desegregation
       obligation and the Federal Court’s directives to construct the two new schools.




                                                                                                 11
        Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 12 of 13

                   JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
                  2021 PRELIMINARY MASTER PLAN – TAB 6 NARRATIVE
   •   With no relief from these discussions, the District filed a request for an appeal hearing
       with the Academic Facilities Review Board on December 10, 2019.
   •   The Academic Facilities Review Board met on March 10, 2020, to hear the District’s
       appeal. Following review of documents and testimony from District and Division staff,
       the Review Board upheld the Division’s determination and rejected the District’s appeal.
   •   The District appealed the Review Board’s determination to the Commission for Arkansas
       Public School Academic Facilities and Transportation (Commission) on April 10, 2020.
   •   The Commission met on June 3, 2020, and heard the District’s appeal. Following
       review of documents and testimony from District and Division staff, the Commission
       upheld the Review Board’s determination and rejected the District’s appeal. The
       Division’s primary arguments were that the state has no responsibility in the District’s
       desegregation requirements and the full replacement of the two schools is not a
       prudent and resourceful use of state funds.
   •   The two above-mentioned appeals exhausted all remedies within the state’s Master Plan
       and Academic Facilities Partnership Program.
   •   The Division in an August 24, 2020, Preliminary Written Determination Letter notified
       the District that both projects had been approved. The slightly revised approved
       suitability amounts for Taylor Elementary School and Bayou Meto Elementary School of
       19,652 SF and 55,067 SF, respectively, were still significantly less than full school
       replacements.

In summary, the District’s estimated costs to replace the Taylor Elementary School and the
Bayou Meto Elementary School and construct new schools to POR standards and the same
standard as the new Bobby G. Lester Elementary School is about $30,500,000. The District
estimates and needs about $11,875,000 state financial participation for these schools.
However, the Division’s failure to agree to full replacement of both schools results in estimated
total state funding of about $5,548,000, about half of the anticipated state funding amount.
This shortfall will likely mean the District can’t satisfy its desegregation obligation in the time
required by Judge Marshall’s September 2018 directive.

Judge Marshall’s directive stated the District could not proceed with Phase 2 additions at the
High School or the Middle School until all elementary schools are constructed. Since the
Middle School is nearing the 850 student enrollment of Phase 1, the District includes a Year
Two project for the 2023-2025 project funding cycle in this Preliminary Master Plan. A Phase 2
planned project for the High School is included in the 2029-2031 project funding cycle. More
information on these projects is contained in Tab 14.


Building Fund Balance – The Jacksonville-North Pulaski School District Building Fund balance
on June 30, 2020 was $19,712,783.37. These funds have been planned and are being
managed to provide the district’s local share in combination with Academic Facilities
Partnership Program state financial participation for the five additional new schools in the
district to comply with Federal Judge Price Marshall’s directive to replace all schools in the
district. Total estimated cost for all five schools is over $160 million. The five schools are –


                                                                                                   12
        Case 4:82-cv-00866-DPM Document 5748-1 Filed 08/31/21 Page 13 of 13

                  JACKSONVILLE-NORTH PULASKI SCHOOL DISTRICT
                 2021 PRELIMINARY MASTER PLAN – TAB 6 NARRATIVE
    • Jacksonville High School - #1718-6004-001 (construction complete)
    • Jacksonville Middle School - #1920-6004-002 (under construction)
    • Jacksonville Elementary School - #2021-6004-001 (under construction)
    • New Taylor Elementary School - #2223-6004-001
    • New Bayou Meto Elementary School - #2223-6004-002
After completion and fiscal closeout of the Jacksonville High School, the costs for the
remaining four schools is estimated to be about $85 million, with district funding requirements
of at least about $60 million.

JNPSD Building Fund balances derive primarily from the community approved 7.6 mill increase
in debt service in February 2016 and a JNPSD voters approved bond restructuring and millage
extension in May 2019. The calculation on the numbers of years needed for the millage
extension was based on the understanding that JNPSD would receive enough state share of
partnership funds for replacement of the last two elementary schools (Taylor and Bayou
Meto). Moreover, Judge Marshall's order specifically states that the State of Arkansas must
contribute substantial funding toward the replacement of schools. Therefore, replacement
funding is essential in completing the facilities master plan which was approved by the federal
court. If the Division does not provide replacement funding, then JNPSD will not be able to
complete the facilities master plan as presented to the federal court.




                                                                                             13
